                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    MICHAEL NATHANIEL FULLER,
                                                Case No. 2:19-cv-13030
               Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
    v.

    ANDERSON,

               Defendant.
                                      /

                OPINION AND ORDER OF SUMMARY DISMISSAL

         Plaintiff Michael Nathaniel Fuller, a state inmate currently incarcerated at

the Lakeland Correctional Facility in Coldwater, Michigan, filed a pro se complaint

under 42 U.S.C. § 1983. ECF 1. Fuller claims that Defendant Anderson,1 a hearings

investigator, violated his rights to due process and equal protection when she

confiscated his legal and personal property. Id. at 2. He seeks monetary and

injunctive relief. Id. at 8. On October 28, 2019, the Court granted Fuller's motion to

proceed in forma pauperis ("IFP"). ECF 4. Having reviewed the complaint, the Court

dismisses the case for failure to state a claim upon which relief may be granted.

                                 LEGAL STANDARD

         Federal Rule of Civil Procedure 8(a) requires a complaint to set forth "a short

and plain statement of the claim showing that the pleader is entitled to relief," as

well as "a demand for the relief sought." Fed. R. Civ. P. 8(a). The purpose of the rule

is to "'give the defendant fair notice of what the . . . claim is and the grounds upon


1   Fuller's complaint does not state Defendant Anderson's first name. See ECF 1.


                                            1
which it rests.'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)). Although the notice pleading standard does not

require "detailed" factual allegations, id., it does require more than the bare assertion

of legal conclusions or "an unadorned, the-defendant-unlawfully-harmed-me

accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "A pleading that offers 'labels

and conclusions' or 'a formulaic recitation of the elements of a cause of action will not

do.'" Id. (quoting Twombly, 550 U.S. at 555). "Nor does a complaint suffice if it tenders

'naked assertions' devoid of 'further factual enhancement.'" Id. (quoting Twombly,

550 U.S. at 557).

      Here, the Court granted Fuller leave to proceed IFP. ECF 4. Under the Prison

Litigation Reform Act ("PLRA"), the Court is required to sua sponte dismiss an in

forma pauperis complaint before service on a defendant if it determines that the

action is frivolous or malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. See 42

U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). Similarly, the Court is required to

dismiss a complaint seeking redress against government entities, officers, and

employees that it finds to be frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915A(b). A complaint "is frivolous if it lacks an arguable

basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      To state a federal civil rights claim, a plaintiff must allege that: (1) he was

deprived of a right, privilege, or immunity secured by the federal Constitution or laws




                                            2
of the United States, and (2) the deprivation was caused by a person acting under

color of state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155 (1978). Pro se civil rights

complaints are construed liberally. Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

                                    DISCUSSION

      Fuller's claims arise from the apparent destruction of his personal and legal

property while he was incarcerated at the Saginaw Correctional Facility in Freeland,

Michigan. ECF 1, PgID 3. On March 28, 2019, Fuller was charged with fighting with

another inmate and placed in administrative segregation. Id. at 4. While Fuller was

confined in segregation, Anderson—a hearing investigator—collected his property

and informed Fuller he could have it "sent out" or destroyed. Id. He chose to have his

property sent out after a hearing to determine whether the property violated

Michigan Department of Corrections Policy Directive 04.07.112, regarding prisoner

personal property. Id. at 4–5. Fuller claims that he was not afforded a hearing. Id. at

5. He never received his property and presumed that Anderson had the property

destroyed. Id. Fuller claims that Anderson's actions violated his due process and

equal protection rights.

      First, Fuller's due process claim does not entitle him to relief. The negligent or

intentional deprivation of a prisoner's property does not violate due process if

adequate state remedies are available to redress the wrong. Hudson v. Palmer, 468

U.S. 517, 533 (1984). To maintain a § 1983 action "claiming the deprivation of a

property interest without procedural due process of law, the plaintiff must plead and

prove that state remedies for redressing the wrong are inadequate." Vicory v. Walton,

721 F.2d 1062, 1066 (6th Cir. 1983). Fuller has not alleged or shown that Michigan's


                                           3
judicial remedies are inadequate or that it would be futile to present his claim in the

Michigan state courts. Fuller has an adequate remedy in the state courts. See

Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995), and therefore fails to state a

claim upon which relief may be granted under § 1983.

      Fuller's equal protection claim also lacks merit. Prisoners are entitled to equal

protection under the law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). The linchpin

of an equal protection claim is that the government has intentionally treated people

who are similarly situated in a different manner without a rational basis for the

disparate treatment. Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Ross

v. Duggan, 402 F.3d 575, 587–88 (6th Cir. 2004). Fuller asserts an equal protection

violation but fails to explain how he has been treated differently from others who are

similarly situated. ECF 1, PgID 7. Prisoners are not members of a protected class for

equal protection purposes due to their status as prisoners. Hampton v. Hobbs, 106

F.3d 1281, 1286 (6th Cir. 1997). Fuller's speculative and conclusory allegations are

insufficient to state an equal protection claim.

      To the extent that Fuller also asserts a violation of his right of access to the

courts, his claim also fails. Prisoners, including indigent prisoners, have a

constitutional right of access to the courts. John L. v. Adams, 969 F.2d 228, 231 (6th

Cir. 1992). A prisoner's right of access to the courts is limited to direct criminal

appeals, habeas corpus applications, and civil rights claims challenging the

conditions of confinement. See Lewis v. Casey, 518 U.S. 343, 355 (1996); Thaddeus-X

v. Blatter, 175 F.3d 378, 391 (6th Cir. 1999). For a prisoner to prevail on an access to




                                           4
the courts claim he "must plead and prove prejudice stemming from the asserted

violation. . . . Plaintiffs [must] allege [a] litigation-related detriment." Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Fuller makes no such showing. He argues

that he no longer has a copy of his habeas corpus petition, which was filed in the

Eastern District of Michigan. ECF 1, PgID 5; See Fuller v. Winn, No. 18-cv-13988,

ECF 1 (E.D. Mich. Dec. 20, 2018). Fuller's habeas case is now stayed pending his

exhaustion of state court remedies. Fuller v. Winn, No. 18-cv-13988, ECF 10 (E.D.

Mich. Aug. 27, 2019). He does not allege or show that he is unable to pursue

exhaustion of state court remedies based upon Anderson's alleged actions nor does he

show that he has been disadvantaged in the habeas proceeding. Fuller has therefore

failed to state a claim that his constitutional right of access to the courts has been

denied.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Plaintiff's civil rights complaint

[1] is DISMISSED.

      This is a final order that closes the case.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: November 26, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 26, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager



                                           5
